The opinion of the court was delivered by
Wheeler, J.
From the evidence, the charge of the court, and the verdict, it is apparent that the jury did not find that these services were performed and expenditures made under cither special contract. Hence the plaintiff’s recovery does not appear to bo upon a contract that the act of Congress provides for punishing the making of. Act of July 8, 1870, No. 141, § 8. He appears to have claimed to recover upon such a contract. But, although he might not be allowed to maintain an action upon a contract the making of which is made punishable, and which is not otherwise prohibited, still, the claiming to recover upon such a contract would not prevent recovering in the same action upon other grounds that are not contrary to any law. He appears to have recovered what the jury found to be a reasonable compensation for his services and expenses rendered at the request and for the benefit of the defendant without any contract as to what the compensation should be, except what the law would imply and allow. At common law, a reasonable compensation, such as the jury gave, would be implied, and the recovery would be correct. But these pensions are provided for by act of Congress, and not in any manner otherwise, and the compensation of persons assisting those entitled to pensions to obtain them, has at all times been the subject of regulation by law of Congress. This appears from the *615numerous acts cited on the defendant’s brief. The act of July 8, 1870, before mentioned, was in force at the time when the plaintiff undertook to, and when he did, perform these services and make these expenditures. That act, § 7, provided, “ That the fee of agents and attorneys for the preparation and prosecution of a claim for pension,” should “ not exceed in any case the sum of twenty-five dollars.” Section 8 provided for punishing any agent or attorney who should “ directly or indirectly contract for, demand, receive, or retain any greater compensation for his services as such agent or attorney, in any claim for pension,” than was provided for in the preceding section. These two sections, placed side by side in the same statute, one allowing a fee and the other providing punishment for going beyond the fee allowed, must have been enacted with reference to a fee for the same thing, although expressed in different ways. The expression, “ for the preparation and prosecution of a claim,” in § 7, and that, “ for his services as such agent or attorney,” in § 8, were used to set forth the same idea. The idea is, the services of the agent or attorney about the preparation and prosecution of a claim for a pension, and it embraces the whole of such services. The intention of the seventh section was to limit the pay for such services to twenty-five dollars at the most, and of the eighth section to punish the taking of more. This plaintiff appears to have acted for and in behalf of the defendant about the preparation and prosecution of the claim of the defendant for a pension, and in that business he was the agent of the defendant, and came within the provisions of this act. He appears to have employed Loyd, the attorney at Washington, to aid him in the prosecution cf the claim, and Loyd has received the twenty-five dollars allowed by law for the whole of that service. This money received by Loyd, paid all that the law allowed to be paid for services, and the plaintiff has no claim against the defendant left to him in that behalf.
These acts of Congress, however, apply to services of agents and attorneys, and not to expenditures made by them. The evidence tended to show that the plaintiff had made expenditures about the prosecution of this claim for the defendant. For all of such *616expenditures that he actually made about this prosecution of the claim that were reasonably proper and necessary to be made, he is entitled to recover. Upon the trial he was permitted to recover reasonable compensation for both services and expenditures, while by law he was entitled to recover for the expenditures only. The amount of each cannot be ascertained from the record here, and a new trial is, therefore, necessary.
Judgment reversed, and cause remanded.